Case 2:17-md-02789-CCC-MF Document 507 Filed 11/15/19 Page 1 of 3 PageID: 19361



                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION


 IN RE: PROTON-PUMP INHIBITOR                                2:17-md-2789 (CCC)(MF)
 PRODUCTS LIABILITY LITIGATION                                     (MDL 2789)
 (NO. II)

 This Document Relates to: ALL ACTIONS                       NOVEMBER 20, 2019
                                                           STATUS CONFERENCE
                                                         JOINT STATUS REPORT AND
                                                            PROPOSED AGENDA




        The parties hereby submit their Joint Status Report and Proposed Agenda in advance of

 the November 20, 2019 Status Conference.

   I.   STATUS REPORT

        At the time of this filing, approximately 13,628 potentially related actions with 13,659

 plaintiffs are pending in federal court.

        Currently, approximately 115 state court actions/plaintiffs are pending in the Delaware

 Superior Court, New Castle County, before Judge Eric M. Davis, 69 state court actions/plaintiffs

 are pending in the Circuit Court of Cook County, Illinois before Judge Brendan A. O’ Brien, 47

 state court actions/plaintiffs are pending in a multicounty litigation ("MCL") in New Jersey state

 court in Atlantic County before Judge John C. Porto, 1 action/plaintiff is pending in New York

 Supreme Court in New York County, and 23 actions/plaintiffs are pending in the Court of

 Common Pleas, Hamilton County, Ohio before Judge Sylvia Hendon.

  II.   PROPOSED AGENDA FOR NOVEMBER 20, 2019 STATUS CONFERENCE

        The Parties have met and conferred and propose the following Agenda:
Case 2:17-md-02789-CCC-MF Document 507 Filed 11/15/19 Page 2 of 3 PageID: 19362



                 Resolution of the parties’ competing Proposed Orders to Show Cause for the 609

                  and 4,956 Plaintiffs in Alleged Violation of the Tolling Agreement and Subject to

                  Defendants’ Tolling Motions to Dismiss [Dkt. Nos. 489 – 492, 494 – 495 and

                  500];1

                 Bellwether Plan and Related Issues:

                          Entry of bellwether trial plan;

                          List of Eligible Stage 1 Cases/Substantially Complete Cases;

                          Resolution of the parties’ competing Proposed Scheduling Orders

                           Amending CMO 21 to extend appropriate related deadlines;

                 Defendants’ Request for Clean-Up CMO;

                 Plaintiffs' Counsel's Motions to Withdraw and Plaintiff-Specific Motions to

                  Compel for Failure to Produce a Plaintiff Fact Sheet

                 PEC’s Motions to Challenge Privilege Claims [Dkt. Nos. 388 and 433];

                 Report on Depositions;

                          Scheduling of Continuation of Ulla Hellgren deposition in Sweden

                          Status of deposition scheduling of all defendants, including foreign former

                           employees of AstraZeneca who reside in Sweden for whom service of

                           deposition notices under the Hague Convention Treaty is pending;

                          PSC’s forthcoming motion for Letters Rogatory to issue from the Court

                           regarding a second group of depositions sought by the PSC of foreign,

                           former employees of AstraZeneca who reside in Sweden.


 1
   The PSC objects to Defendants' prioritization of this agenda item. The PSC believes the most pressing issue for
 the upcoming case management conference is the Bellwether Plan and Schedule, which has been an open issue since
 December 2018. The Defendants believe there is ample time at the upcoming conference to address both issues but
 that the tolling issue, which has likewise been ongoing for a long period of time, should be addressed as the first
 item on the agenda.
                                                         2
Case 2:17-md-02789-CCC-MF Document 507 Filed 11/15/19 Page 3 of 3 PageID: 19363



               Update on Document Productions;

                       AstraZeneca’s SAS Productions;

                       Clinical Trial Information; and

                       Supplementation of Regulatory Files;

               PSC’s Forthcoming Request to Add Additional PSC Members.

  III.   TELEPHONIC MONITORING OF THE CASE MANAGEMENT CONFERENCE

 As instructed by the Court, counsel has arranged for a telephonic conference line so interested

 attorneys can monitor the proceedings. Dial-in information is as follows:

 Dial In: (888) 808-6929

 Access Code: 9945288#

 Note that the status conference is scheduled to begin at 1:00 p.m. eastern.



 Dated: November 15, 2019




                                                  3
